Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	The amendment filed on 2/20/2022 have been fully considered and made of record in this application.

Response to Arguments
3.	Applicant's arguments filed  have been fully considered but they are not persuasive.   
 	In regards to Shagihara failing to teach a first via on a first seed layer, wherein the first seed layer on a top surface of the conductive pad and a second via on a second seed layer , wherein the second seed layer on the dielectric , the second seed layer discrete from the first seed layer, and the conductive trace connects to the first via and the second via.  This deemed unpersuasive because Shagihara teaches a first via 9 on a first seed layer 13, wherein the first seed layer 13 on a top surface of the conductive pad 10 and a second via 11 on a second seed layer 14, wherein the second seed layer 14 on the dielectric 8, the second seed layer 14 discrete (i.e. separate or individually distinct) from the first seed layer 13, and the conductive trace 15, 16 connects to the first via and the second via (see paragraphs 89-95 and 110-116; Figs. 41-48).
 	Therefore, this action is made final.


Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1-5, 10, 13, and 18-22 are rejected under 35 U.S.C. 102b as being clearly anticipated by Shigihara et al. (US 2012/0235278).
 	With respect to Claims 1 and 18, Shigihara teaches a dielectric 8 on a conductive pad 10. A first via 9 on a first seed 13, wherein the first seed 13 on a top surface of the conductive pad 10. The first via 9 extends through the dielectric 8. A conductive trace 15, 16 on the dielectric 8.  A second via 11 on a second seed layer 14, the second seed layer 14 is on the dielectric 8 and the second seed layer discrete (i.e. separate or individually distinct) from the first seed layer.  The conductive trace 15,16 connects to the first via 13 and the second via 14, wherein the second via 14 connects to an edge of the conductive trace 15, 16 that is opposite from the first via 13 (see paragraphs 89-99,102-122, and 186-194; Figs. 41-48).
  	With respect to Claims 2 and 19, Shigihara teaches a seed 13, 14 on the dielectric prior to the conductive trace on the dielectric, wherein the seed electrically couples to the conductive trace (see Figs. 9-12).
 	With respect to Claims 3 and 20, Shigihara teaches wherein the conductive trace electrically couples to the first via and the second via (see Figs. 41-48).
 	With respect to Claims 4 and 21, Shigihara teaches a second dielectric 42 or 44 on the dielectric, the conductive trace, and the first and second vias, wherein the second dielectric exposes a top surface of the second via (see Figs. 45-48).
 	With respect to Claims 5 and 22, Shigihara teaches wherein the dielectric includes a photoimageable dielectric film or a buildup film (i.e. two layer film) (see paragraph 89).
 	With respect to Claim 10, Shigihara teaches wherein the conductive trace, the first via, and the second via are electrolytically plated (see paragraphs 110 and 112).
 	With respect to Claim 13, Shigihara teaches wherein the conductive trace 20 has a line density that is substantially equal to a line density of the first via and a line density of the second via since the trace, first via, and second via are made of the same material (see paragraphs 91 and 92; Figs. 41-48).

Claim Rejections - 35 USC § 103
6. 	Claims 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shigihara et al. (US 2012/0235278) as applied to claim 1 above, and further in view of Lee et al. (US 2008/0284014).
 	With respect to Claims 11 and 12, Shigihara discloses except for the conductive pad is on a transparent substrate. The transparent substrate includes a glass carrier, a
polyethylene terephthalate (PET), a dielectric film, a polydimethylsiloxane (PDMS), an organic transparent material, or one or more transparent materials. However, Lee discloses conductive pad 32 is on a transparent substrate 4 made of glass carrier (see paragraphs 424 and 426). Thus, Shigihara and Lee have substantially the same environment of substrate for supporting a plurality dielectric layers and wiring patterns connected to a pad. Therefore, one skilled in the art before the effective filing date of the claimed invention to utilizing a glass material for the material of substrate of Shigihara, since the glass material would facilitate in a reliable support for a plurality of dielectric material and conductive pad as taught by Lee.
 	With respect to Claim 17, Shigihara discloses wherein the conductive pad on the transparent substrate is transferred and electrically coupled to a second substrate (see Figs. 17D - 17H).
Double Patenting
7. 	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,328,996.  Although the claims at issue are not identical, they are not patentably distinct from each other because the application and the patent recite a dielectric on a conductive pad a first via on a first seed layer.  The first seed layer on a top surface of the conductive pad, wherein the first via extends through the dielectric.  A conductive trace on the dielectric and a second via on a second seed layer.  The conductive trace connects to the first via and the second via, wherein the second via connects to an edge of the conductive trace that is opposite from the first via.

Allowable Subject Matter
8. 	Claims 6-9, 14-16, and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. 	The following is a statement of reasons for the indication of allowance subject matter: the prior art of record does not teach or suggest the combination of prior to the formation of the conductive trace, the first via, and the second via, further comprising a selective resist on the seed. The selective resist includes a positive-tone dry film resist material. A mask with one or more intensity regions, wherein the mask prints one or
more dose regions on the selective resist based on the one or more intensity regions of the mask in claims 6 and 23.
 	Prior to the formation of the conductive trace, the first via, and the second via, further comprising a first selective resist and a second selective resist on the seed. The second selective resist is on the first selective resist, wherein the first and second selective resist include negative-tone dry resist materials in claim 14.
 	The prior art made of record and not relied upon is cited primarily to show the product of the instant invention.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	 Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see hitp://pair- dkect.uspto.gov. Should you have questions on access to the Private PMR system contact the Electronic Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.




AC/May 1, 2022						 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897